Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 December 16, 2019

The Court of Appeals hereby passes the following order:

A20E0018. DEBORAH L. BEACHEM v. CHARLES BEACHEM.

      The Appellant in the above-styled case has filed an emergency motion pursuant
to Court Rule 40(b) entitled Appellant's Request For Extension Of Time To File
Application For Discretionary Appeal Of Orders In Child Custody Case Issued
Without Jurisdiction. Court Rule 31(i) provides no extensions of time will be granted
to file a discretionary application unless a motion for extension is filed on or before
the application due date as a Rule 40(b) emergency motion.


      The instant application was due on December 30, 2019. The emergency
motion was filed and docketed on the afternoon of December 13, 2019. The request
for extension is hereby GRANTED. Appellant's discretionary application shall be
due on December 20, 2019.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         12/16/2019
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.